Citation Nr: 1036644	
Decision Date: 09/28/10    Archive Date: 10/05/10

DOCKET NO.  07-27 249	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, 
Washington


THE ISSUE

1.  Entitlement to an initial rating in excess of 10 percent for 
face pain due to jaw disorder.

2.  Entitlement to an increased rating for residuals of bilateral 
mandible fracture, currently evaluated as 20 percent disabling.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the 
United States


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

K. R. Fletcher, Counsel


INTRODUCTION


The appellant is a veteran who served on active duty from 
November 1963 to October 1971.

This matter is before the Board of Veterans' Appeals (Board) on 
appeal from a December 2006 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Seattle, 
Washington.  In August 2010, the Veteran testified at a personal 
hearing before the undersigned Veterans Law Judge at the RO.  A 
copy of the transcript of that hearing is of record.

The issues of entitlement to service connection for 
bilateral hearing loss disability and heart disease have 
been raised by the record, but have not been adjudicated 
by the Agency of Original Jurisdiction (AOJ).  Therefore, 
the Board does not have jurisdiction over them, and they 
are referred to the AOJ for appropriate action.  


FINDINGS OF FACT

1.  Throughout the period of the appeal, face pain due to jaw 
disorder has been manifested by no more than moderate incomplete 
paralysis of the seventh cranial nerve. 

2.  Throughout the period of the appeal, residuals of bilateral 
mandible fracture have been manifested by limited motion of 
inter-incisal range of between 21 to 30 mm, with pain, repetitive 
motion possible.

CONCLUSIONS OF LAW

1.  The criteria for an initial rating in excess of 10 percent 
for face pain due to jaw disorder are not met.  38 U.S.C.A. §§ 
1155, 5107 (West 2002 & Supp. 2009); 38 C.F.R. §§ 4.3, 4.7, 
4.123, 4.124, 4.124a, Diagnostic Codes 8207, 8307, 8407 (2009).

2.  The criteria for a rating in excess of 20 percent for 
residuals of bilateral mandible fracture have not been met.  38 
U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 2009); 38 C.F.R. §§ 
4.3, 4.7, 4.150, Diagnostic Code 9905 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, in part, describes VA's duty to notify and assist 
claimants in substantiating a claim for VA benefits.  38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a).

Upon receipt of a complete or substantially complete application 
for benefits, VA is required to notify the claimant and his or 
her representative, if any, of any information, and any medical 
or lay evidence, that is necessary to substantiate the claim.  38 
U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 
16 Vet. App. 183 (2002).  Proper VCAA notice must inform the 
claimant of any information and evidence not of record (1) that 
is necessary to substantiate the claim; (2) that VA will seek to 
provide; and (3) that the claimant is expected to provide. 38 
C.F.R. § 3.159(b)(1) (including as amended effective May 30, 
2008, 73 Fed. Reg. 23353 (Apr. 30, 2008)).  VCAA notice should be 
provided to a claimant before the initial unfavorable agency of 
original jurisdiction decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004). 

For the initial rating issue decided herein, the appeal is from 
the initial rating assigned with the grant of service connection.  
The statutory scheme contemplates that once a decision awarding 
service connection, a disability rating, and an effective date 
has been made, statutory notice has served its purpose, and its 
application is no longer required because the claim has already 
been substantiated.  See Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).  However, in this case, the Veteran was provided 
with VCAA notice regarding a higher rating for the face pain in a 
January 2010 letter.  The Veteran is exercising his right to 
appeal the rating assigned.  A July 2007 statement of the case 
(SOC) and June 2010 supplemental SOC (SSOC) properly provided the 
Veteran notice of the criteria for rating face pain, as well as 
further notice on the downstream issue of an increased initial 
rating, including of what the evidence showed, and why the 
current rating was assigned.  The Veteran has had ample 
opportunity to respond/supplement the record.  He is not 
prejudiced by this process; notably, he does not allege that 
notice in this case was less than adequate or that he is 
prejudiced by any notice deficiency.  See Mayfield v. Nicholson, 
444 F.3d 1328 (Fed. Cir. 2006); Goodwin v. Peake, 22 Vet. App. 
128 (2008). 

The Veteran's service treatment records (STRs) are associated 
with his claims file, and pertinent post-service treatment 
records have been secured.  The Veteran underwent a VA 
examination in February 2010.  He testified at a Travel Board 
hearing in August 2010.  The Board finds that evidentiary 
development in this matter is complete to the extent possible.  
The Veteran has not identified any other pertinent evidence that 
remains outstanding.  VA's duty to assist is met.

Law and Regulations

Disability ratings are determined by applying the criteria set 
forth in the VA's Schedule for Rating Disabilities, which is 
based on the average impairment of earning capacity. Individual 
disabilities are assigned separate diagnostic codes.  38 U.S.C.A. 
§ 1155; 38 C.F.R. § 4.1.  The basis of disability evaluations is 
the ability of the body as a whole, or of the psyche, or of a 
system or organ of the body to function under the ordinary 
conditions of daily life including employment.  38 C.F.R. § 4.10.

Where there is a question as to which of two evaluations shall be 
applied, the higher rating will be assigned if the disability 
picture more nearly approximates the criteria for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  
After careful consideration of the evidence, any reasonable doubt 
remaining is resolved in favor of the veteran.  38 U.S.C.A. § 
5107; 38 C.F.R. §§ 3.102, 4.3 (2009); Gilbert v. Derwinski, 1 
Vet. App. 49, 55 (1990).

At the time of an initial rating, separate ratings can be 
assigned for separate periods of time based on the facts found-a 
practice known as "staged" ratings.  Fenderson v. West, 12 Vet. 
App. 119 (1999).

Facial Pain

Specific Law and Regulations

Seventh (Facial) Cranial Nerve
820
7
Paralysis of:
Rating

  Complete
30

  Incomplete, severe
20

  Incomplete, moderate
10

Note: Dependent upon relative loss of innervation of 
facial muscles.
830
7
Neuritis.
840
7
Neuralgia.
38 C.F.R. § 4.124a, Diagnostic Codes 8207, 8307, 8407 (2009)

The term "incomplete paralysis" indicates impairment of function 
of a degree substantially less than the type of picture for 
complete paralysis given for each nerve, whether due to varied 
level of the nerve lesion or to partial regeneration.  When the 
involvement is wholly sensory, the rating is to be for the mild, 
or, at most, the moderate degree.  38 C.F.R. § 4.124a.

Neuritis, cranial or peripheral, characterized by loss of 
reflexes, muscle atrophy, sensory disturbances, and constant 
pain, at times excruciating, is to be rated on the scale provided 
for injury of the nerve involved, with a maximum equal to severe, 
incomplete, paralysis.  The maximum rating which may be assigned 
for neuritis not characterized by organic changes is that for 
moderate, incomplete paralysis.  38 C.F.R. § 4.123.  Neuralgia, 
cranial or peripheral, characterized usually by a dull and 
intermittent pain, of typical distribution so as to identify the 
nerve, is to be rated on the same scale, with a maximum equal to 
moderate incomplete paralysis.  38 C.F.R. § 4.124.

The Board observes that the words "moderate" and "severe" are not 
defined in the Rating Schedule.  Rather than applying a 
mechanical formula, the Board must evaluate all of the evidence 
to the degree that its decisions are "equitable and just."  See 
38 C.F.R. § 4.6.

Factual Background and Analysis

The Veteran's STRs note that he sustained a bilateral fracture of 
the mandible when he was struck across the face with a chain 
during an altercation.  

A January 1972 rating decision granted service connection for 
residuals of bilateral mandible fracture.

A June 2006 VA treatment record noted the Veteran's complaints, 
including TMJ (temporomandibular joint) pain, described as sharp, 
stabbing, electric shock, sometimes ice poking sensations to the 
right mandible and right ear area.  He did not know what 
triggered the pain, but it lasted from a few minutes to a few 
hours.  Eating, talking or movements did not necessarily trigger 
the pain. He also reported numbness in the right mandibular area 
and the maxillary area.  He was referred to the VA Interventional 
Pain Management Service for possible injections and percutaneous 
neurectomy.  Examination revealed some hypersensitivity from the 
right mandibular area to the right mandible joint.  He was able 
to open his mouth, and his smile was symmetrical smile.  The 
examiner noted that the findings were atypical for trigeminal 
neuralgia but there did seem to be some neuropathic pain.
A December 2006 rating decision granted service connection for 
face pain due to jaw disorder, rated 10 percent disabling, 
effective December 22, 2005.  The Veteran appealed the assigned 
rating.

During a February 2010 VA QTC examination, the Veteran reported 
pain in the left side of the jaw and in the left ear, 
approximately three times a week, lasting about an hour each 
time.  The pain was sharp, and on a scale of 1-to-10, with 10 
being the worst pain, his pain was a 5.  The pain was relieved by 
NSAIDS.  The Veteran had no smell or taste problems.  There were 
no speech or vision problems.  Objectively, the physician noted 
findings of diminished pinprick sensation to the lower two-third 
of the right side of the face.  The affected cranial nerve was 
the Trigeminal nerve and there was neuralgia on the right.  The 
examiner noted that the Veteran had no functional limitations 
from his nerve disability.

The Veteran testified during the August 2010 Travel Board hearing 
that his face was numb on the right side.  He was unable to feel 
when he was drooling.  He denied any facial muscle pain.

After reviewing the evidence of record, the Board finds that 
there has been no medical evidence of severe incomplete paralysis 
of the seventh cranial nerve to warrant a 20 percent evaluation 
at any point during the appeal period.  The neuralgia is on the 
right lower two-thirds of the face only, with no functional 
limitations from this disability (as distinguished from the 
Veteran's service-connected mandible fracture, which is the 
subject of the Remand below).  As noted above, when the 
involvement is wholly sensory, the rating is to be for the mild, 
or, at most, the moderate degree.  38 C.F.R. § 4.124a.  
Neuralgia, cranial or peripheral, is to be rated with a maximum 
equal to moderate incomplete paralysis.  38 C.F.R. § 4.124.

For all the foregoing reasons, the Veteran's claim for an initial 
rating in excess of 10 percent for face pain must be denied.  The 
Board has considered staged ratings, under Fenderson, supra, but 
concludes that they are not warranted.  Since the preponderance 
of the evidence is against this claim, the benefit of the doubt 
doctrine is not for application.  See Gilbert, supra.
Residuals of Bilateral Mandible Fracture

Specific Law and Regulations

990
5
Temporomandibular articulation, limited motion 
of:
Rating

Inter-incisal range:

    0 to 10 mm
40

    11 to 20 mm
30

    21 to 30 mm
20

    31 to 40 mm
10

Range of lateral excursion:

    0 to 4 mm
10

Note: Ratings for limited inter-incisal movement shall not 
be combined with ratings for limited lateral excursion.
38 C.F.R. § 4.150, Diagnostic Code 9905 (2009)

Factual Background and Analysis

The Veteran's STRs note that he sustained a bilateral fracture of 
the mandible when he was struck across the face with a chain 
during an altercation.  

A January 1972 rating decision granted service connection for 
residuals of bilateral mandible fracture.

The Veteran's claim for a higher rating for the fractured 
mandible was received in December 2005.  

In June 2006, the Veteran was afforded a fee basis VA dental 
examination.  The Veteran gave a history of his in-service jaw 
fracture.  He recounted that he had since suffered with TMJ, had 
seen several specialists and had tried various oral guards and 
appliances in an attempt to relieve the problem.  Objective 
examination included measurement of the TMJ articulation:
		Limited motion of inter-incisal range: 21 to 30 mm;
		Range of lateral excursion, right: 5 mm;
		Range of lateral excursion, left:  8 mm.
X-ray films revealed a healed fracture with the wire ligature 
present on the right side of the mandible.

A July 2006 statement from G.S.F., DDS was to the effect that the 
Veteran was having pain in this TMJs, and would sometimes make an 
appointment just to have the area anesthetized.  New upper and 
lower partial dentures had provided the needed support and proper 
vertical dimension which relieved his pain for two to three 
years.  

In February 2010, the Veteran was afforded a fee basis VA dental 
examination.  The Veteran gave a history of his in-service jaw 
fracture.  Objective examination of the mandible was abnormal.  
There was a significant lack of bone thickness on the right side 
mandible due to missing teeth.  Mandibular atrophy made it 
difficult for him to consider implants.  Objective examination 
included measurement of the TMJ articulation:
Limited motion of inter-incisal range: 26 mm with 
pain, repetitive motion possible;
Range of lateral excursion, right: 4 mm with pain, 
repetitive motion possible;
Range of lateral excursion, left:  4 mm with pain, 
repetitive motion possible.
The examiner remarked that pain caused the major functional 
impact.  However, after repetitive inter-incisal movement, the 
Veteran did not experience any fatigue, weakness, lack of 
endurance, or incoordination.

A review of the evidence reflects that all inter-incisal 
measurements reveal impairment consistent with a 20 percent 
rating.  A 30 rating would require inter-incisal movement limited 
from 11 to 20 mm, which is not present in this case.  

During his August 2010 travel board hearing, the Veteran stated 
that he had seen a private dentist on three occasions within the 
past year.  When question as to the findings, the Veteran 
indicated that the dentist had told him that there was nothing he 
could do, as the Veteran's dental problems required a dental 
specialty no addressed at that practice.  Although the dentist 
referred the Veteran to another dental provider, the Veteran 
indicated that he did not follow up on the recommendation.  While 
the Board realizes that these records are not associated with the 
claims folder, by the Veteran's own admission, the dentist did 
nothing for him except to refer him to a specialist.  In Golz v. 
Shinseki, 590 F.3d 1317, 1321 (Fed.Cir.2010), the Court stated 
that the duty to assist "was not boundless in scope" and that it 
related only to obtaining relevant records, and that have a 
reasonable possibility of helping to substantiate the Veteran's 
claim, and that VA did not err in failing to obtain the records.  
In this case, because these records would serve no useful 
purpose, be an exercise in futility, and a waste of limited 
government resources, the Board finds no reason to delay 
adjudication of this claim.

The Board is also aware of the Veteran's complaints of pain 
associated with the bilateral mandibular injury, but notes that 
this has been addressed by the 10 percent rating as assigned 
above for facial pain.  

In conclusion, the evidence of record does not support a claim 
for a higher rating, and an increased rating is denied. 

Extraschedular Ratings

The Board has also considered whether referral for extraschedular 
consideration is suggested by the record.  In Thun v. Shinseki, 
F.3d 1366 (Fed. Cir. 2009), the Court articulated a three-step 
inquiry for determining whether a veteran is entitled to an 
extraschedular rating.  First, the Board must determine whether 
the evidence presents such an exceptional disability picture that 
the available schedular evaluations for that service-connected 
disability are inadequate.  Second, if the schedular evaluation 
is found inadequate because it does not contemplate the 
claimant's level of disability and symptomatology, the Board must 
determine whether the claimant's disability picture exhibits 
other related factors such as those provided by the regulation as 
"governing norms."  Third, if the rating schedule is inadequate 
to evaluate a Veteran's disability picture and that picture has 
attendant thereto related factors such as marked interference 
with employment or frequent periods of hospitalization, then the 
case must be referred to the Under Secretary for Benefits or the 
Director of the Compensation and Pension Service to determine 
whether the veteran's disability picture requires the assignment 
of an extraschedular rating.

In the case at hand, there is no objective evidence that the 
disability picture presented is exceptional or that schedular 
criteria are inadequate for the Veteran's face pain.  In this 
case, the Board finds there is no evidence of any unusual or 
exceptional circumstances, such as marked interference with 
employment or frequent periods of hospitalization related to his 
face pain (numbness) and/or his bilateral mandibular fracture 
that would take the Veteran's case outside the norm so as to 
warrant the assignment of an extraschedular rating during the 
appeal period.  The Veteran's impairment is contemplated by the 
schedular rating assigned.

The Board has considered the evidentiary rule requiring that 
reasonable doubt be resolved in a claimant's favor (38 C.F.R. § 
3.102).  However, the preponderance of the evidence is against 
this claim, that rule does not apply.  The claim must be denied.


ORDER

An initial evaluation in excess of 10 percent for face pain due 
to jaw disorder is denied.

A rating in excess of 20 percent for residuals of bilateral 
mandible fracture is denied.



______________________________________________
RENÉE M. PELLETIER
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


